        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 1 of 36




    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                             PENNSYLVANIA

WINDBER HOSPITAL d/b/a CHAN                         :      No: 3:20-cv-00080-KRG
SOON SHIONG MEDICAL CENTER,                         :
on behalf of himself and all others                 :
similarly situated                                  :
                                                    :
                                     Plaintiff,     :      COMPLAINT – CLASS ACTION
                                                    :
                                                    :
       vs.                                          :
                                                    :
TRAVELERS PROPERTY CASUALTY                         :
COMPANY OF AMERICA                                  :      JURY TRIAL DEMANDED
                                                    :
                                     Defendant.     :


                 MEMORANDUM OF LAW IN SUPPORT OF MOTION
                         FOR SUMMARY JUDGMENT



                                           Overview

       The Windber Hospital d/b/a Chan Soon Shiong Medical Center (“Windber) is the named

insured under a policy issued by the Travelers Property Casualty Company of America

(“Travelers”). A copy of the Policy is attached to the Complaint as Exhibit “A”. On March 19,

2020, on March 23, 2020, April 1, 2020 and April 20, 2020, Governor Tom Wolfe issued various

Orders necessitating the partial suspension of operations of the medical facility of Windber. See

Complaint, ¶¶ 11-24. Accordingly, Windber made claim upon Travelers seeking coverage under

the terms of the policy when there is a necessary suspension of operations. Travelers denied

coverage. A copy of the letter from Travelers is attached as Exhibit “B” to the Complaint.



                                                                                               1
               Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 2 of 36




Windber then instituted this lawsuit. Travelers has filed a Motion for Judgment on the Pleadings

which Windber opposes. In turn, Windber has filed this Motion for Summary Judgment.1

                                             Summary of Argument

           In order for an insured to be entitled to coverage, two things must be true. First, the

insured’s claim must be encompassed by one or more of the insuring agreements in the policy.

Second, none of the exclusions in the policy can be applicable. Based upon the undisputed facts

in this matter, Windber is entitled to coverage both under the “Business Income” insuring

agreement in the policy, 2 and under the “Civil Authority” insuring agreement in the policy. 3

Moreover, no exclusion eliminates the coverage that Windber is seeking, namely, the coverage for

“continuing normal operating expenses”.4

                                                     Argument

           (a) If the Insured’s Interpretation of the Policy Language
               is Reasonable, the Insured’s Interpretation Must Be Adopted


           The methodology to be employed in resolving the legal coverage dispute is of prime

importance. When interpreting an insurance policy, any ambiguity must be construed in favor of

the insured. Ambiguity exists where more than one reasonable interpretation of policy language

is present. Here, there are two interpretations of the policy language, namely that of Travelers and


           1
          Windber asserts that it is entitled to Judgment as a matter of law. As such, it opposes the Motion
for Judgment on the Pleadings of Travelers while, at the same time, seeking Summary Judgment in its favor
on the legal coverage issues.
           2
               See part (b) of this memorandum.
           3
               See part (c) of this memorandum.
           4
               See part (e) this memorandum. Windber is not seeking coverage for any other benefit, such as lost
profits.

                                                                                                              2
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 3 of 36




that of Windber. If Windber’s interpretation of the policy is reasonable, i.e. interpretation of the

words used in the policy reasonably supports the insured’s position, then the policy is ambiguous.

That ambiguity is to be resolved in favor of the insured, i.e. Windber. As such, Windber must be

afforded coverage. The position of the insurer must be rejected. In fact, it is irrelevant whether

the insurer’s interpretation may be considered to be more reasonable than the insured’s

interpretation.   In fact, adopting Travelers’ position in that context, would be resolving the

ambiguity in favor of the insurer, in direct contravention of Pennsylvania law. As discussed in the

leading treatise on insurance coverage issue, Windt, Insurance Claims & Disputes (Thomson/West

2013 6th Edition) (2020 Supplement), Section 6.2, pages 6-60 to 6-62, a policy is ambiguous if “it

can be given two alternate reasonable interpretations,” and if an ambiguity exists, “the

interpretation that is most favorable to the insured will be adopted”. In fact, as discussed in Windt,

Section 6.2, page 6-65:

       It is not enough for the insurer’s interpretation to be adopted that its interpretation is more
       reasonable than the insured’s interpretation. Otherwise, one would be resolving the
       ambiguity in favor of the insurer, in contravention of the foregoing rules.

Among the cases cited in Windt and the 2020 Supplement are Medical Protective Co. v.

Watkins, 198 F.3d 100, 104 (3d Cir. 1999) (Pennsylvania law) (Insurer argued that an exclusion

applied, and the court did not dispute that the insurer's interpretation was reasonable. The court

nevertheless held in favor of the insured because ‘‘the interpretation offered by the insured was

also reasonable.’’ The court also reiterated the principle that ‘‘if a court should err in

determining the meaning of an insurance policy provision, its error should be in favor of

coverage for the insured’’); Weisman v. Green Tree Ins. Co., 447 Pa. Super. 549, 670 A.2d 160,

162 (1996) (Although the insured's suggested definition of the word ‘‘explosion’’ in the policy

                                                                                                     3
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 4 of 36




was not ‘‘commonly used,’’ court held in favor of the insured because the word ‘‘explosion’’

was ‘‘susceptible to more than one meaning’’); General Refractories Co v. First State Ins. Co.,

94 F. Supp.3d 649, 658, 660 (E.D. Pa. 2015) (“Where more than one reasonable construction

exists, the construction that favors coverage must be applied.” “As between Travelers and (the

insured), which proffers the more reasonable interpretation... is not decided here.” It is enough

that the insured’s interpretation “is objectively reasonable. Travelers has not met its burden of

showing that (the insured’s) interpretation is not reasonable”). See also, e.g., Perry v. Allstate

Indem Co., 953 F.3d 417, 421 (6th Cir. 2020) (Ohio law) (“It will not suffice for the insurer to

demonstrate that its interpretation is more reasonable than the policyholder’s. Instead, in order to

defeat coverage, the insurer must establish not merely that the policy is capable of the

construction that it favors, but rather that such an interpretation is the only one that can fairly be

placed on the language in question. If the policy is ambiguous, and the insured’s interpretation is

reasonable, the insured prevails”)(emphasis in original); Mitchell v. State Farm Fire & Cas. Co.,

954 F.3d 700,706 (5th Cir. 2020) (Mississippi law) (“Since (insured’s) interpretation... must

prevail if the term is ambiguous, we need only determine whether (the insured’s) interpretation is

a reasonable one - - not necessarily the most reasonable”). Using this methodology, which it

must, the Court is compelled to find in favor of Windber.

       As discussed more fully in this Memorandum, both Travelers and Windber posit

reasonable interpretations of the “Business Income” portion and the “Civil Authority” portion of

the policy that lead to the conclusion that the insured is entitled to coverage under both of those

coverage parts by reason of the government’s virus related directives. Travelers need not argue

that its interpretation of the policy is reasonable. This is certainly so. The only issue is whether

Windber’s policy interpretation is also reasonable. If it is, the policy is ambiguous; that ambiguity
                                                                                                         4
            Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 5 of 36




can only be resolved one way. This Court is bound to conclude that Windber is entitled to coverage

under both of those coverage parts. Any argument of Travelers that its interpretation of the policy

language is more reasonable is of no consequence. Travelers cannot prevail by arguing that its

reasonable interpretation of policy language leads to the conclusion that coverage does not exist.

While Travelers’ interpretation is arguably reasonable, the only way that Travelers can prevail is

if the policy interpretation set forth by Windber is absurd.          If Windber’s interpretation is

reasonable, which is manifestly the case, an ambiguity exists which must be resolved in favor of

Windber.5 Judgment should be entered in favor of Windber in this case.

       (b) Coverage Exists Under the Insuring Agreement
           in the Business Income Portion of the Policy


                  (1)     Generally

        The prerequisite to coverage under the insuring agreement for “Business Income”6 is that

the suspension of the insured’s operations have been caused by “direct physical loss of or damage

to property” at the insured premises (Windber’s medical center). Coverage exists, therefore, either:

(a) if Windber suspended operations because of a direct physical loss of property; or (b) if Windber

suspended operations because of direct physical damage to property.7 For the reasons discussed

below, the policy language can reasonably be interpreted to lead to the conclusion that Windber’s



       5
          It is for the Court to interpret the insurance policy. See Republic Franklin Insurance Co. v.
Brothern Mutual Insurance Co., 436 F. Supp. 3d 817-820 (E.D. Pa. 2020). That interpretation should be in
favor of Windber.
        6
           See the first page of the Business Income Coverage form.
        7
        The loss must also have been caused by a Covered Cause of Loss. That issue is discussed later in
this memorandum.

                                                                                                      5
           Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 6 of 36




suspension of operations was caused both by a direct physical loss of and by direct physical

damage to property. For two independent reasons, therefore, the prerequisites to coverage under

the “Business Income” coverage part have been satisfied.

               (2)     Direct Physical Loss

       The insuring agreement for Business Income, set forth on the first page of the Business

Income policy form, uses the phrase “physical loss of or damage to” property. The word “loss,”

as defined in the dictionary, can mean either of two things: (1) detriment/disadvantage, or (2)

something that is lost (cannot be found).8 By predicating coverage upon either “loss of” property

or “damage to” property, the term loss of can only mean “loss of use” of the property. The term

“of” following loss is important. The policy does not reference “loss to” property. Travelers will

argue that under the specific words of the Business Income insuring agreement, “loss of” property

can only mean “unable to find”. The word “loss” is used in conjunction with the word “of”, i.e.

the policy references “loss. . . of” property. Travelers’ argument is without merit. As explained

below, the only thing that the words “loss of...property” can refer to is a “loss of” use of the

property. In short, Travelers has used, in its policy, words that do have a clear meaning, which

create an ambiguity; that ambiguity must be resolved in favor of the insured, Windber.

       Focus, therefore, must be directed to the language of the Business Income insuring

agreement. After stating that coverage can exist for “physical loss of ...property” or for “physical...

damage to property,” the insuring agreement then goes on to say that the “loss or damage” must

be caused by or result from a Covered Cause of Loss. A Covered Cause of Loss means “direct



       8
        Dictonary.com.


                                                                                                     6
           Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 7 of 36




physical loss.”9 As discussed above, a “loss” can mean a detriment/disadvantage or something that

is lost. Putting that all together, the insuring agreement provides as follows:

       A.      Coverage exists if the suspension of the insured’s operations was
               caused by “direct physical loss of ...property” if the loss of property
               was caused by direct physical detriment to property.

                                       AND

       B.      Coverage exists if the suspension of the insured’s operations was
               caused by “direct physical... damage to property” if the damage to
               the property was caused by direct physical detriment to property.

If, as Travelers contends, the words “loss of ... property” mean lost (cannot be found), the first of

the foregoing coverages would not make sense. Replacing the words “loss of property” with

property that has been “lost,” the insurance agreement would read as follows:

       A.      Coverage exists if the suspension of the insured’s operations was
               caused by property that has been lost if being unable to find the
               property was caused by or resulted from direct physical detriment to
               the property (or from being unable to find the property).


That makes no sense. One thing, therefore, is irrefutable. When the words “loss of” property are

used in the Business Income insuring agreement, they mean something other than property that

has been lost. What, then, do the words mean? The only other possible definition of the words

“loss of” property is a loss of use of the property. (At minimum, that is a reasonable interpretation.)

That is true because it is only if the words “loss of ...property” mean loss of use that the insuring

agreement makes sense. The insuring agreement would reasonably read as follows:

       A.      Coverage exists if the suspension of the insured’s operations was
               caused by property that could not be used if the property could not

       9
        Page two of the Business Income Coverage Form states, in relevant part, that Covered Causes of
Loss means “direct physical loss....”

                                                                                                     7
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 8 of 36




                be used because of, or as a result of, direct physical detriment to
                property.


At a minimum, that is a reasonable policy interpretation. As such, Judgment must be entered in

favor of Windber.

        What’s more, the insurance policy uses the phrase “physical loss of or (physical) damage

to” property elsewhere in the policy, and (consistent with the use of that phrase in the Business

Income insuring agreement) when the phrase is used, it cannot mean property that has been lost.

For example, paragraph g(2), on page 7 of the basic Property Coverage Form, states that coverage

exists for “direct physical loss of or damage to” property caused by “fungus, wet rot or dry rot.”

If the words “loss of” property meant “lost (cannot be found), that provision would be nonsensical,

since adding fungus or rot to a product would not cause the product to be “lost” (unable to be

found). Necessarily, therefore, for the additional reason, when the same words - - “loss of”

property - - are used in the Business Income insuring agreement in the policy, the words mean

something other than property that has been lost (cannot be found).10

        Similarly, paragraph 4(b)(1), on page 2 of the Business Income Coverage form, states that

coverage exists if there is “physical loss of or damage to property” caused by a suspension of


        10
          The same words used in different insuring provisions of an insurance policy must be given the
same meaning. See, e.g., ML Direct, Inc. v. BIG Specialty Insurance Co., 79 Cal. App. 4th 137, 93 Cal.
Rptr. 2d 846, 850 (2d Dist. 2000) (‘‘words used in a certain sense in one part of a contract are deemed to
have been used in the same sense elsewhere’’); Solvent Underwriters Subscribing to Energy Ins. Intern.,
Inc. Cover Note No. ECI-3824 v. Furmanite America, Inc., 282 S.W.3d 661, 670 (Tex. App. Houston 14th
Dist. 2009), review denied, (Aug. 21, 2009) (applying Texas Supreme Court's rule that “words used in one
sense in one part of a contract are, as a general rule, deemed to have been used in the same sense in another
part of the instrument, where there is nothing in the context to indicate otherwise”); Atlantic Permanent
Federal Sav. and Loan Ass'n v. American Cas. Co. of Reading, Pa., 839 F.2d 212, 219-20 (4th Cir. 1988)
(“We think it highly unlikely that the parties intended the term ‘loss’ . . . to have a different meaning in
calculating the applicable deductible than it has in determining the insurer's maximum coverage” under the
insuring clause).

                                                                                                           8
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 9 of 36




operations at a dependent property. Once again, if the words “loss of” meant “lost” (cannot be

found), that provision would be nonsensical, since a suspension of operations would not cause

property to be “lost” (unable to be found). In the same vein, the first paragraph of the Utility

Services endorsement states that coverage exists “for loss of or damage to” property caused by an

“interruption of utility service.” Once again, if the words “loss of” meant “lost (cannot be found),

that provision would be nonsensical, since an interruption of utility services would not cause

property to be “lost” (unable to be found).

        Briefly summarizing, the words “loss of ... property” in the Business Income insuring

agreement should be interpreted to mean loss of use of the property. As discussed above, because

of the “Covered Cause of Loss” requirement the policy affords coverage if there has been “direct

physical loss of or damage to property.” The words “loss of...property” mean something other than

“damage to property,”11. As discussed above, they cannot mean property that has been lost. It is

reasonable, therefore, to interpret the “loss of” property language to be applicable when there has

been a loss of use of the property. That gives the word “loss” meaning and takes into account the

existence of the word “of” in the policy language. As a result, it is reasonable to conclude that

coverage exists in the matter at hand because, by reason of the government directive, Windber has


        11
          When one speaks of a “loss of property,” one is obviously saying something different than a “loss
to property.” By the same token, when one speaks of a “loss of property,” one is obviously saying something
different than “damage to property.” Moreover, the insuring agreement already states that it applies to
“damage to property.” In order to give the words “loss of property” meaning, therefore, the words have to
mean something other than “damage to property.” It is a fundamental rule of insurance contract construction
that the words used in a policy should not be given an interpretation that would render the words
superfluous. E.g., Lower Paxton Tp. v. U.S. Fidelity and Guar. Co., 383 Pa. Super. 558, 557 A.2d 393, 402
(1989) (policy should not be interpreted so as to render a word in the policy ‘‘surplusage’’);Continental
Ins. Co. v. McKain, 820 F. Supp. 890, 897 (E.D. Pa. 1993), judgment aff'd, 19 F.3d 642 (3d Cir. 1994)
(‘‘when there are alternative readings of a clause in a contract, the rule of construction is that the one that
avoids surplusage should be chosen’’).

                                                                                                             9
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 10 of 36




been unable to use its medical center (the insured premises). That is, it is reasonable to say that

there has been a “physical loss of property” because there has been a loss of use of the (physical)

building.

       Unsurprisingly, the case law is consistent with the foregoing analysis. Courts interpreting

the same policy language that is at issue in the matter at hand have held that there can be a physical

loss of a building without there having been a physical alteration of the building. It is enough that

there has been a loss of use of the building. Illustrative cases include Murray v. State Farm and

Cas. Co., 203 W.Va. 477, 509 SE.2d 1, 17 (1998) (“‘Direct physical loss’... may exist in the

absence of structural damage to the insured property.... Losses... rendering the insured property

unusable or uninhabitable” can be covered “in the absence of structural damage to the insured

property”) (emphasis added); Sentinel Management Co v. New Hampshire Ins. Co.. 563 NW.2d

296, 300 (Minn. App. 1997) (“Direct physical loss may exist in the absence of structural damage

to the insured property....Although asbestos contamination does not result in tangible injury to the

physical structure of a building, a building’s function may be seriously impaired or destroyed and

the property rendered useless by the presence of contaminants”)(emphasis added); Matzner v.

Seaco Ins. Co., 9 Mass L. Rptr. 41, 1998 WL566658 (Sup.Ct. August 12, 1998) (“(T)he phrase

‘direct physical loss or damage’ is ambiguous in that it is susceptible of at least two different

interpretations. One includes only tangible damage to the structure of insured property. The second

includes a wider array of losses”) (collecting cases); Motorist Mut. Ins Co. v. Hardinger, 131 Fed.

Appx. 823, 826 (3d Cir. 2005) (“direct physical loss or damage” requirement satisfied by e-coli,

which had “reduced the use of the property to a substantial degree”) (emphasis added); Port

Authority of New York and New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir.


                                                                                                   10
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 11 of 36




2002) (New York and New Jersey law). (T)he policies cover “physical loss,” as well as damage.

When the presence of large quantities of asbestos in the air in a building is such as to make the

structure uninhabitable and unusable, then there has been a distinct loss to its owner. (Emphasis

added)). To sum up, the interpretation given the words “physical loss of property” by the foregoing

courts is, at a minimum, reasonable. As made clear by the above discussion, it is reasonable to

say that there is a “physical loss of” use of a building when the building cannot be used. Windber’s

building could not be fully used because of a government directive. As a result, subject to one

proviso, Windber is entitled to coverage because its suspension of operations at the building was

caused by the fact that the building could not be used. The proviso is that, as discussed above, the

government directive (the cause of the loss of use) must itself have been caused, at least in part, to

direct “physical loss”:12 that is, tied to a physical detriment.13 That connection exists because (1)




        12
          The immediate cause of the business suspension was the government directive. The indirect
(proximate) cause of the business suspension was the physical loss. The policy language does not
(unambiguously) require that the immediate cause of the business suspension have been physical loss. To
the contrary, any cause will suffice. The policy requires only that the suspension of the insured’s operations
have been “caused by” physical loss. A “cause” can be direct, indirect, proximate, etc. At a minimum,
therefore, the policy is ambiguous with regard to whether an indirect proximate cause is sufficient. That is,
since the policy uses the word “caused” (instead of “directly caused”), the policy can reasonably be read to
allow an indirect (proximate) cause to suffice. E.g., SW Energy Corp v. Continental Ins. Co., 1999 UT 23,
974 P.2d 1239, 1243 (1999) (Exclusion eliminated coverage for damage “caused by” corrosion. Court held
that “caused by” unambiguously included damage even indirectly caused by corrosion, since “the language
of the policy does not distinguish between direct and indirect losses”).

         When Travelers wanted to limit its coverage to “direct” causes, it did so. See, for example,
paragraph 4(a), on the second page of the Crime Coverage form. The paragraph states that in order to be
entitled to coverage for money orders, the loss/damage had to have “result(ed) directly” from certain
actions. Accordingly, in that coverage part, Travelers elected to limit the risk that it assumed to direct
causes. Travelers was unwilling to cover loss that had indirectly been caused. By comparison, in the
Business Income portion of the policy, Travelers did not elect to limit its coverage to direct causes
        13
          As discussed above, the dictionary definition of the word “loss” is “detriment.”

                                                                                                           11
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 12 of 36




the loss of use of the insured’s premises was caused by the government’s stay-at-home directive,

and (2) consistent with the discussion in the next section of this memorandum, the government’s

stay-at-home directive was caused, in part, by a physical detriment to property - - virus on

building surfaces in the city.14 The connection would exist, however, even if there had not actually

been a virus on building surfaces in the city. The policy’s definition of “covered cause of loss” is

satisfied merely by the “risk of direct physical loss.”15 The word “risk” must be given effect. That

is, the policy provision cannot be given the meaning that it would have had if the word “risk” had

not been included in the provision.16 Accordingly, the “covered cause of loss” requirement was

satisfied merely by the fact that the government’s stay-at-home directive was caused, in part, by

the risk of a physical detriment to property.

                (3)      Direct Physical Damage

        The virus is on surfaces, including building surfaces, from which the virus can come into

contact with people. The question, therefore, insofar as coverage is concerned, is whether the virus,

when it is on building surfaces, constitutes damage to the building. The answer is yes it does. As




        14
           The next section of this memorandum discusses the fact that, consistent with analogous case law,
the presence of the virus on building surfaces constitutes “damage” to the building. Even if, however, the
virus on a building’s surface does not constitute “damage” to the building, it is certainly reasonable to say
that the virus on a building’s surface constitutes a “detriment” to the building.
        15
          Enclosed as Exhibit “A” are copies of industry-standard Insurance Services Office policy forms
in which the term “covered cause of loss” is defined as a “direct physical loss” and does not include the
word “risk.” Paragraph 3, on the second page of the Business Income Coverage Form, states that the
definition of “Covered Cause of Loss” is set forth in the “Causes of Loss” form, and the first paragraph of
the Causes of Loss form defines a Covered Cause of Loss as a “direct physical loss,” not as a “risk of direct
physical loss.”
        16
         See, e.g., Lower Paxton Tp v. U.S. Fidelity and Guar Co., 383 Pa. Super. 558, 557 A.2d 393, 402
(1989) (policy should not be interpreted also as to render a word in the policy “surplusage”).

                                                                                                          12
           Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 13 of 36




a result, coverage exists not only because of the “loss of” language in the policy (discussed above),

but also because of the “damage to” language in the policy.

           By way of background, the courts around the country are split with regard to whether the

words “physical damage” require a physical alteration of an object,17 or whether it is enough that

there has been a physical change of condition. A well-reasoned case adopting the latter rule is

Oregon Shakespeare Festival Assn. v. Great American Ins. Co., 2016 WL 3267247 (D. Or. March

16, 2017), vacated by stipulation of the parties, 2017 WL 1034203. In that case, smoke, soot and

ash from wildfires “accumulated on the surface of the hard plastic seats and concrete ground of

(the insured’s) open air theater.” The insured sought business income loss coverage for the

performances that were cancelled “due to poor air quality and the related health concerns,” even

though the soot and ash “had been cleaned up... well before any scheduled performances....”

           The policy in the Great American case conditioned coverage on the suspension of the

insured’s operations having been “caused by direct physical loss of or damage to property at the

(insured) premises....”. The insurance company denied coverage because there had not been “any

permanent or structural damage to (the insured’s) property.” The court held in favor of the insured,

stating:

                          In this case, the parties disagree over the term “direct
                   physical loss of or damage to covered property.”

                                        *              *               *

                          (The insured) defines the term in question by relying on
                   Webster’s dictionary, defining “physical” as “of or belonging to all
                   created existence; relating to or in accordance with the laws of

           17
             See the Port Authority case, discussed in section (b)(2) of this memorandum .


                                                                                                  13
Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 14 of 36




     nature; of or relating to natural or material things as opposed to
     things mental, moral or spiritual.... (The insured) distills this
     definition down to mean a “natural or material thing.” “Loss” is
     defined as the “state or act of being destroyed or placed beyond
     recovery” or the amount of an insured’s financial detriment due to
     occurrence of a stipulated event...” Id. “Damage” means “loss due
     to injury;” injury or harm to person, property, or reputation.” Id.
     (The insured) asserts that these definitions, taken together, create a
     plain meaning of “physical loss or damage” as “any injury or harm
     to a natural or material thing.” Based on this interpretation, (the
     insured) claims that the wildfire smoke caused injury or harm to the
     interior of the theater, which include the air within the theater.

                        *              *              *

             In Farmers Ins. Co. of Oregon v. Trutanich, 123 Or. App. 6,
     858 P.2d 1332 (1993), the Oregon Court of Appeals was asked to
     determine whether or not a “pervasive odor” in a residential home
     caused by a subtenant's illegal methamphetamine operation was
     considered a “direct physical loss”.... (The court held that it was a
     direct physical loss.)


             Trutanich was cited favorably along with Largent v. State
     Farm Fire & Cas. Co., 116 Or.App. 595, 842 P.2d 445(1992), by
     District of Oregon Judge Hubel to stand for the proposition that
     “physical damage can occur at the molecular level and can be
     undetectable in a cursory inspection.” Columbiaknit, Inc. v.
     Affiliated FM Ins. Co., 1999 WL 619100, at *6 (D. Or. Aug. 4,
     1999).

                        *              *              *

              Additionally, this Court finds a District of New Jersey case
     to be extremely persuasive based on the similarities of the facts and
     the insurance policy terms at issue. In Gregory Packaging, Inc. v.
     Travelers Prop. Cas. Co. of Am., 2014 WL 6675934, at *3 (D.N.J.
     Nov. 25, 2014), an accidental release of ammonia into a packaging
     facility caused the facility to be shut down for one week while the
     ammonia dissipated. The evidence in the record showed that in order
     to remedy the problem, the facility had to “air the property” and hire
     an outside company “to do the cleanup... Wash down anything with
     water ... [They] brought in dry ice, trying to neutralize the
     [ammonia] inside the plant. Set up fans and all that.” Id. at *4. The

                                                                              14
Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 15 of 36




     defendant insurance company asserted that the incident was not
     covered because “physical loss or damage” necessarily involves a
     “physical change or alteration to insured property requiring its
     repair.” Id. at *2. The court disagreed, noting that “while structural
     alteration provides the most obvious sign of physical damage,”
     various courts have found “that property can sustain physical loss or
     damage without experiencing structural alteration.” Id. at *5. See
     also Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co., 406 N.J.
     Super. 524, 543, 968 A.2d 724, 736 (App. Div. 2009) (holding that
     property can be physically damaged, without undergoing structural
     alteration, when it loses its essential functionality). The court
     concluded that the packaging facility incurred “physical loss or
     damage” when ammonia gas was discharged into the facility's air...
     and rendered the facility temporarily unfit for occupancy.” Id. at *8.

              Other courts around the country have held that damage does
     not have to be “structural” to be “physical,” as long as it renders the
     property unusable for its intended purpose. See, e.g., Western Fire
     Ins. Co. v. First Presbyterian Church, 165 Colo. 34, 437 P.2d 52
     (1968) (where gasoline vapors penetrated the foundation of the
     insured church and accumulated, rendering building uninhabitable,
     the property was held to have suffered a “direct, physical loss”);
     Matzner v. Seaco Ins. Co., 1998 WL 566658 (Mass. Super. 1998)
     (holding that carbon monoxide levels in an apartment building
     sufficient to render building uninhabitable were a “direct, physical
     loss”).

                         *             *               *

             In this case, wildfire smoke infiltrated the interior of the
     theater, making it uninhabitable and unusable for holding
     performances. Like the home infiltrated by methamphetamine odor,
     or the furnace contaminated by lead particles, or the facility filled
     with ammonia, the theater filled with smoke was unusable for its
     intended purpose. Even though the loss or damage was not structural
     or permanent, the property experienced a loss of “essential
     functionality.” ... Based on the case law, as discussed above, the
     Elizabethan Theatre sustained “physical loss or damage to property”
     when the wildfire smoke infiltrated the theater and rendered it
     unusable for its intended purpose.




                                                                               15
       Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 16 of 36




Accord, e.g., Travco Ins. Co. v. Ward, 715 F. Supp.2d 699, 703, 707–708 (ED Va 2010), wherein

the Court reasoned:

                      The Ward Residence contains walls that were constructed
              using sheets of Chinese Drywall (“the Chinese Drywall”). Over
              time, the Chinese Drywall in the Ward Residence has released
              sulfuric gas into the residence.

                                  *              *               *

                      With regard to the claim for the cost of removing the Chinese
              Drywall, (the insurer) argues that “the Drywall has not sustained a
              ‘direct physical loss,’ and therefore does not fall within the grant of
              coverage in the Policy....

                                  *              *               *

                       The parties disagree as to whether the Ward Residence has
              suffered a “direct physical loss”.... (The insurer) argues that there
              has been no direct physical loss because the Drywall is “physically
              intact, functional and has no visible damage.”...

                     The court find that the Ward Residence has suffered a direct
              physical loss, based on a review of the relevant precedent.

                                  *              *               *

                      The majority of cases appear to support (the insured’s)
              position that physical damage to the property is not necessary, at
              least where the building in question has been rendered unusable by
              physical forces. For example, in Hughes v. Potomac Insurance Co.,
              199 Cal. App.2d 239, 18 Cal. Rptr. 650 (1962), the land around the
              insured's home fell away in a landslide, leaving the home perched
              on a cliff. The court held that this constituted a physical loss to the
              dwelling, stating as follows:

                      To accept (the insurer's) interpretation of its policy
                      would be to conclude that a building which has been
                      overturned or which has been placed in such a
                      position as to overhang a steep cliff has not been
                      “damaged” so long as its paint remains intact and its
                      walls still adhere to one another. Despite the fact that
                      a “dwelling building” might be rendered completely
                                                                                          16
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 17 of 36




                       useless to its owners, appellant would deny that any
                       loss or damage had occurred unless some tangible
                       injury to the physical structure itself could be
                       detected. Common sense requires that a policy
                       should not be so interpreted in the absence of a
                       provision specifically limiting coverage in this
                       manner.

               Id. at 248–249, 18 Cal. Rptr. 650; see also Essex v. BloomSouth
               Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009) (applying
               Massachusetts law and finding that unpleasant odor was physical
               injury to property); Motorists Mutual Ins. Co. v. Hardinger, 131
               Fed.Appx. 823, 825–27 (3d Cir.2005) (applying Pennsylvania law
               and finding that bacteria contamination of well water would
               constitute direct physical loss to house if it rendered it unusable);
               Western Fire Ins. Co. v. First Presbyterian Church, 165 Colo. 34,
               437 P.2d 52, 55 (1968) (en banc ) (gasoline fumes which rendered
               church building unusable constitute physical loss); Farmers Ins. Co.
               of Oregon v. Trutanich, 123 Or.App. 6, 858 P.2d 1332, 1336 (1993)
               (cost of removing odor from methamphetamine lab constituted a
               direct physical loss); Murray v. State Farm Fire & Cas. Co., 203
               W.Va. 477, 509 S.E.2d 1, 17 (1998) (home rendered unusable by
               increased risk of rockslide suffered direct physical loss even in the
               absence of structural damage).

                       In support of its argument that physical damage requires
               some physical alteration or injury to the property's structure, (the
               insurer) cites a number of cases from other jurisdictions. The cases
               (the insurer) cites are all readily distinguishable, however, in that
               they do not involve situations in which the property in question was
               rendered unusable. (Citations omitted.)


See also, Pepsico, Inc. v. Winterthur Intern. American Ins. Co., 24 AD.3d 743, 896 NYS.2d 709,

711 (2d Dep’t 2005) (“We reject Winterthur’s contention that the plaintiffs’ products were not

‘physically damaged’ under the ... policy issued by Winterthur. While ‘physical damages’ are not

defined in the policy, we disagree with Winterthur that to prove ‘physical damages’ the plaintiffs

must prove that ‘there has been a distinct demonstrable alteration of the physical structure (of the


                                                                                                 17
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 18 of 36




plaintiffs’ products) by an external force,’ in other words, that the product has gone from good to

bad. It is sufficient under the circumstances of this case involving the unmerchantability of

beverage products that the product’s function and value have been seriously impaired, such that

the product cannot be sold”).

       To briefly reiterate, although it would be reasonable to interpret the “physical damage”

language more narrowly than the foregoing courts have interpreted that language, the

interpretation given those words by those courts is reasonable. Necessarily, therefore, at a

minimum, the policy language is ambiguous, and the ambiguity must be resolved in favor of the

insured. Accordingly, coverage exists because (a) due to the virus 18 (which either was already in

the building, or would inevitably have entered the building), the government required that the

business operations in the building cease, and (b) the existence of the virus constituted physical

damage because virus on the building’s surfaces physically changed the condition of the surfaces.

Coverage must be extended to Windber.

       (c)     Coverage Exists Under the Insuring Agreement in
               the “Civil Authority” Portion of the Policy


       Paragraph 4 (c), on pages 2-3 of the Business Income Coverage form, titled “Civil

Authority,” affords coverage for Business Income if: (1) the operations were suspended because

of the “action of civil authority that prohibits access to the” insured premises; (2) the civil

authority’s denial of access constituted a “response to dangerous physical conditions resulting


       18
         As discussed in footnote 12 above, the immediate cause of the business suspension was the
government directive, and the indirect (proximate) cause of the business suspension was the physical
damage. As discussed in footnote 12, the policy language does not (unambiguously) require that the
immediate cause of the business suspension have been physical damage. To the contrary, any cause will
suffice.

                                                                                                  18
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 19 of 36




from the damage or continuation of the Covered Cause of Loss19 that caused the damage”; (3)

there has been damage to property “other than property” at the insured premises (but within one

hundred miles of the insured premises); and (4) access was also prohibited near the damaged

property. A review of these four situations reveals that Windber is entitled to coverage.

       The first requirement has been satisfied. It is reasonable to interpret the words “denial of

access” to a building to encompass a government order to stay-at-home. The government directed

Windber’s employees to not leave their houses. The governmental orders suspended nonessential

services leaving certain employees with nothing to do. These employees were further ordered by

the government not to leave their houses. As a practical matter, therefore, they were prohibited

access to Windber’s medical center. In Friends of Danny DeVito v. Tom Wolf, 68 MM 2020 (Pa.

April 13, 2020) the Supreme Court of Pennsylvania recognized that the government’s stay at home

order amounted to prohibiting an insured for access to its building. In fact, the government’s order

was the equivalent of compelling the evacuation of business buildings. The Supreme Court has

recognized that the first requirement has been satisfied.

       The second, third and fourth requirements have also been satisfied. The government acted

as it did, in part, because the virus was on surfaces throughout the city (a dangerous condition),

necessarily including surfaces within one mile of Windber’s medical center. Moreover, as

discussed in section (b)(3) of this memorandum, the presence of the virus on those surfaces

constituted physical damage to property. In fact, the government also prohibited access at those

locations. Necessarily, therefore, coverage exists under Civil Authority portion of the policy.


       19
         As discussed above, a Covered Cause of Loss is defined, in relevant part, as “direct physical loss.”


                                                                                                          19
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 20 of 36




       (d)     Windber Does Not Have to Prove That the Virus
               Was Present in its Building on the Day
               That Windber Suspended Operations


       As discussed in section (b)(2) of this memorandum, (a) because of the government

directive, Windber’s medical center could not be used on the day that Windber suspended

operations, (b) since the medical center could not fully be used, the policy’s “loss” coverage was

triggered, and (c) the medical center could not be fully used whether or not the virus was present

in the center. 20 Necessarily, therefore, Travelers could not deny coverage under the “loss of

property” portion of the policy even if Windber cannot prove that there was a virus in its building.

As discussed above, it is enough that one of the reasons for the government’s stay-at-home

directive was property damage (the virus on surfaces in the city).

       Similarly, as discussed in section (c) of this memorandum, Windber is entitled to coverage

because the virus was within one hundred miles of Windber’s medical center. It is not necessary,

in order for coverage to exist under the “Civil Authority” portion of the policy, that the virus have

been in Windber’s medical center. The only question is whether the third, independent, reason

for the existence of coverage - - the coverage based upon “damage” (section (b)(3) of this

memorandum) - - also exists whether or not there was virus in Windber’s medical center on the

date that Windber suspended its operations. For the reasons discussed below, the answer is yes;

Windber is entitled to “damage” coverage regardless of whether there had been a virus in

Windber’s medical center.




       20
         All that is necessary is that there have been a loss of use of Windber’s medical center.


                                                                                                    20
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 21 of 36




        The policy requires that the business suspension have been caused by physical “damage”

to property. The policy is ambiguous because the policy does not state whether the suspension had

to have been necessary because of existing damage, or whether it would be enough that the

suspension was necessary because of inevitable future damage. The policy language states as

follows:

               The suspension must be “caused by... damage....”

The ambiguity arises out of the fact that that language can reasonably mean two different things.

                   The suspension must be “caused by ... damage” that already exists

                                          Or
               The loss must be “caused by...damage” that already exists or that
               will exist.


The point is that something has to be added to the language of the policy as written. It will be the

insurer’s position that the “already exists” requirement is implicit from the language. It is the

insured’s position that, since something has to be added, why not the “already exists or that will

exist” language?

        To put it in other words, while it is certainly reasonable to interpret the policy language to

require that the damage have already existed, it is also reasonable - - not nonsensical - - to interpret

the policy language to require only that the suspension be the result of property damage regardless

of when the damage takes place. Normally, of course, one would not suspend one’s operations

because of damage that did not exist; as a result, when reading the policy language, one would not

initially think of future damage as being something that can cause a suspension. But future

inevitable property damage can cause a suspension, as it did in the matter at hand. And there is


                                                                                                     21
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 22 of 36




nothing in the policy language that unambiguously excludes coverage when a business’ operations

are, in fact, suspended because of inevitable property damage. To put it in still other words, just

as existing property damage is known, inevitable future property damage is known. Under either

scenario, therefore, one would be suspending operations because of known property damage. It is

reasonable to say, therefore, under either scenario, that “the suspension was caused by damage.”

This conclusion is supported by the Pennsylvania Supreme Court Decision in Friends of Danny

DeVito v. Wolf, supra., wherein the Supreme Court noted that the virus can live on surfaces for

up to four days.

       Another way to reach the same conclusion - - that when one uses the word “damage,” one

might possibly be speaking of inevitable damage - - is to consider common parlance. Consider a

hypothetical. Suppose that Mr. Smith suspends his business on January 1 because a hurricane is

on its way. Mr. Smith is later asked whether he suspended his business on January 1 because the

business had been losing money. Mr. Smith responds that the suspension of his business on

January 1 had been “caused by a hurricane.” Mr. Smith’s words are ambiguous. The suspension

might have been caused by a hurricane that had already hit his building, or the suspension might

have been caused by a hurricane that had not yet hit his building. The word “hurricane” can refer

to a hurricane that had already taken place, or the word “hurricane” can refer to a hurricane that

was inevitable. For the same reasons, the word “damage” can refer to damage that already taken

place, or the word “damage” can refer to damage that was inevitable.

       As was true of Mr. Smith in the hurricane hypothetical, the government could have caused

Windber to suspend its business because of damage that had already taken place, or the

government could have caused Windber to suspend its business because of the inevitability that


                                                                                                22
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 23 of 36




damage was otherwise going to take place. In either event, it would be possible to say that the

government order and, therefore, Windber’s suspension of operations was “caused by damage.”

This is reasonable.

       Begin with the fact that it is reasonable to say: (a) that the government directive was caused,

in part, by the government’s concern that, absent a closing of the building to business, the building

would inevitably become infested with virus; and (b) that as a result, the government directive can

be said to have been caused by property damage (as that term is defined by the court decisions

discussed above). It is reasonable to say, therefore, that one cause of Windber’s suspension of

operations was property damage because one cause of the government’s directive was property

damage. Necessarily, therefore, particularly as applied to the facts at hand, the words “caused by

damage” in the insurance policy are ambiguous. Although it is certainly very reasonable to add

the words “that already exists” to the policy language, it is also reasonable not to add those words.

       Finally, it should also be recognized that the policy interpretation being proffered by

Travelers is nonsensical, as illustrated by the following hypothetical. Suppose that an insured owns

a factory, and the insured notices that one of the machine parts will break in 5 minutes unless the

machine is shut down. As a result, the insured immediately shuts down the machine and suspends

his operations for a week until the replacement machine part is obtained. In that scenario, there

was no property damage prior to the suspension of operations. Now suppose that the insured had

continued to run the machine for 5 minutes until the part broke. Under the latter scenario, the

insured would be entitled to coverage for the week that he suspended his operations because the

suspension would have been caused by damage that had already existed. Under the former



                                                                                                   23
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 24 of 36




scenario, is the insured not entitled to coverage for the week that he suspended his operations

because he did not wait the 5 minutes for the part to break before suspending his operations?

        Similarly, in the matter at hand, Travelers’s position is that Windber would have been

entitled to coverage if the government had acted irresponsibly and issued a stay-at-home order a

couple of weeks later, after the virus was everywhere. But, since the government acted responsibly,

moving up the date of Windber’s suspension of operations by a couple of weeks, Windber is not

entitled to coverage. It would be a strange kind of argument and an equivocal type of justice that

would hold that Travelers would have been obligated to pay for Windber’s suspension of

operations if the suspension had commenced later than it should have commenced, but Travelers

is not obligated to pay for Windber’s suspension of operations because the suspension commenced

at the correct time.

        The Pennsylvania Supreme Court’s decision in Leebov v. United States Fidelity &

Guaranty Co, 401 Pa. 477, 165 A.2d 82, 84-85 (1960), is consistent with the foregoing common

sense analysis. The policy afforded coverage solely for the costs of remedying property damage

that had already taken place. Property damage (a landslide) had taken place, but the insured sought

reimbursement for the money spent to prevent additional (future) landslide damage - - that is,

coverage was sought for property damage that had not yet taken place. The court, applying a

fairness test, held that the insured was entitled to coverage:

                      If the plaintiff [insured] had not taken immediate and
               substantial measures to remedy the perilous situation, disastrous
               consequences might have befallen the adjoining and nearby
               properties. If that had happened, the defendant [insurer] would have
               been required to pay considerably more than is involved in the
               present lawsuit. It would be a strange kind of argument and an
               equivocal type of justice which would hold that the defendant would
               be compelled to pay out, let us say, the sum of $100,000 if the

                                                                                                24
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 25 of 36




               plaintiff had not prevented what would have been inevitable, and yet
               not be called upon to pay the smaller sum which the plaintiff actually
               expended to avoid a foreseeable disaster. That the danger to the
               neighborhood was one of considerable substance is evidenced by the
               fact that the City authorities required the nearby owners to vacate
               their premises for a period of two months.

                        It is folly to argue that if a policy owner does nothing and
               thereby permits the piling up of mountainous claims at the eventual
               expense of the insurance carrier, he will be held harmless of all
               liability, but if he makes a reasonable expenditure and prevents a
               catastrophe he must do so at his own cost and expense.21

For that additional reason, therefore, it is not necessary, even under the “damage” portion of the

policy, that Windber prove that there had been a virus on surfaces in its medical center prior to the

suspension of its business.

       (e)     The Virus Exclusion Does Not Eliminate Coverage
               for the Insured’s “Continuing Operating Expenses”


       Since, as discussed above, coverage exists under two of the insuring agreements in the

insurance policy, the next question that has to be addressed is whether an exclusion is applicable.

The answer is no. The virus exclusion does not exclude coverage for “continuing normal operating

expenses”. Judgment should be entered in favor of Windber for these claims.

       The insurance policy contains an endorsement that states that “we will not pay for loss or

damage caused by ...any virus....” Coverage under the policy, however, is not limited to “loss or




       21
         Accord Aronson Associates, Inc v. Pennsylvania Nat. Mut. Cas Ins. Co., 14 Pa. D&C.3d 1, 1977
WL 181 (C.P. 1977), aff’d, 272 Pa. Super. 606, 422 A.2d 689 (1979) (“preventive measures can be
recovered where they are required to protect against a third person being harmed”).

                                                                                                  25
           Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 26 of 36




damage.” Coverage also exists for “continuing normal operating expenses.” 22 Specifically,

coverage is afforded for any loss of “business income,” and the policy defines that term to include

not only “losses” (lost income), but also “continuing normal operating expenses.” Paying one’s

rent/mortgage/employees is not a “loss or damage.” Such a payment is a business expense. And

just as paying one’s employees the amounts owed under their employment contracts (or paying

one’s rent) was not a “loss or damage” prior to the virus’ appearance, paying one’s employees

(or one’s rent) is not a “loss or damage” after the virus’ appearance. At the very least, it is

reasonable to interpret a “continuing operating expense” to be an expense as opposed (solely) to a

“loss or damage.”

           A hypothetical illustrates the point. Suppose that, after the virus’ appearance, the insured

did not lose any income. The insured would not have a “loss or damage.” Under the terms of the

policy, however, the insured would still be entitled to coverage for his or her “continuing operating

expenses.” The insured would be entitled to “operating expense” coverage even though the insured

did not have a “loss” - - that is, “operating expense” coverage would be owed even though the

insurance company did not have to afford coverage for “loss or damage.”23 By the same token, if,


           22
             See paragraph A(1) on the first page of the Business Income Coverage form.


           23
          In fact, it is not unusual for insurance policies to afford coverage even though the insured has not
incurred a loss. See, for example, the discussion in Windt, Insurance Claims and Disputes (Thomson/West
6th Ed) (2019 supplement), section 11.34, page 11-634.

                   Disability policies insure against the loss of capacity to do certain work,
                   not against loss of income. It is irrelevant, therefore, under a typically
                   worded disability policy, even if the insured can get another job for higher
                   pay.

       Aetna Cas. & Sur. Co. v. Valley Nat. Bank of Ariz., 15 Ariz. App. 13, 485 P.2d 837, 840 (Div. 1
See also
1971) (Insured's policy covered theft of funds. Money was stolen out of the insured's bank account. The
insured was reimbursed by the bank, but the insured (and the entity to which she had assigned her insurance
                                                                                                         26
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 27 of 36




by reason of an exclusion, Travelers were not obligated to afford coverage for “loss or damage,”

that would not change the fact that Travelers would still be obligated to afford “operating expense”

coverage - - a coverage being sought in the matter at hand.

        In short, it would have been different if the exclusion had been written to eliminate any

coverage that would otherwise have existed. For example, the American Association of Insurance

Services has issued a virus exclusion endorsement, form CL0700 1006, that states (1) that it

“applies to all coverages... that are provided by the policy,” and (2) that it applies to “loss, cost or

expense.” 24 That is not, however, what the Travelers exclusion says. At the very least, it is

reasonable to read the Travelers exclusion as applying solely to claims for “loss or damage,” and

not to claims that are not for “loss or damage.”

        To put it in other words, there is an inconsistency in the insurance policy. The insuring

agreement states that there is coverage for “the actual loss of ‘business income.’” The definition

of “business income” in the policy, however, does not limit the coverage to an insured’s “losses.”

The policy defines “business income,” in relevant part, as follows:


claim) were still entitled to collect the insurance since, under the terms of the policy, an insurable loss had
taken place); Gustafson v. Central Iowa Mut. Ins. Ass'n, 277 N.W.2d 609, 612-13, 7 A.L.R.4th 484 (Iowa
1979) (collecting 12 cases from around the country holding that the insured was entitled to collect insurance
even though, by virtue of a third party's payment to the insured for the same loss, the insured ended up with
a double recovery); Wolf v. Home Ins. Co., 100 N.J. Super. 27, 241 A.2d 28, 38-39 (Law Div. 1968),
judgment aff'd, 103 N.J. Super. 357, 247 A.2d 345 (App. Div. 1968) (Insured had contracted to sell his
property prior to a fire, and after the fire, the insured received the full contract price. Nevertheless, court
held that the insurance policy had to be applied as written, so that the insured was entitled to all of the
policy benefits. The policy language called for paying the insured his loss, and the time of the loss under
the policy language was the date of the fire, not the subsequent date when the insured was paid by the
buyer); New Ponce Shopping Center, S.E. v. Integrand Assur. Co., 86 F.3d 265, 268-69 (1st Cir. 1996)
(insured is entitled to coverage when a building that the insured intends to demolish is destroyed by fire).
        24
          See Exhibit “B” hereto.


                                                                                                            27
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 28 of 36




               Business income means net income ... and continuing normal
               operating expenses.


If one plugs that definition into the insuring agreement, the policy would read as follows:

              Coverage exists “for the actual loss of net income.”

                                     AND

              Coverage exists “for the actual loss of continuing operating

               expenses.”

The latter language does not even make sense. There can be a loss from continuing operating

expenses, but there is no such thing as a loss of continuing operating expenses. Moreover, if the

word “of” were changed to “from,” the coverage would be materially different. For example, in

the hypothetical discussed above, the insured would no longer be entitled to coverage if the

government replaced the insured’s lost revenues. In other words, in order to cause the exclusion

to apply to “continuing operating expenses,” a court would have to rewrite the policy in order to

make it more favorable to the insurer, something that courts are not allowed to do.

       Further proving the point, the Business Income insuring agreement in the policy is not the

only insuring agreement in the policy that expressly creates coverage for expenses over and above

the coverage afforded for loss/damage. Paragraph 3 (b), on the fifth page of the Property Coverage

form, creates coverage for “expenses” incurred by the insured that would not otherwise have been

incurred had it not been for the loss/damage. Similarly, paragraphs 2 and 5 (a) on pages one and

five of the Business Income form provide coverage for various expenses. Manifestly, an exclusion

that is limited to eliminating coverage solely for loss/damage is not an exclusion that eliminates

coverage for those “expenses.”


                                                                                               28
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 29 of 36




        Travelers will likely respond to the foregoing analysis by arguing that when the exclusion

states that “we will not pay for loss or damage” caused by a particular risk, what is meant is that

the insurer “will not pay for” the loss or damage to property that gives rise to the insured’s

loss/damage; what is not meant is that the insurer “will not pay for” the insured’s loss/damage.

Even if that policy interpretation were reasonable, however, it is also reasonable to interpret the

“loss or damage” language to refer to the insured’s loss/damage.25

        If the exclusion had been intended to mean what the insurer contends that it means, the

exclusion would have stated that “we will not pay if the loss or damage (giving rise to the insured’s

loss/damage) is caused by a particular risk. The exclusion, however, uses the word “for”: “we will

not pay for loss or damage caused” by a particular risk. The word “for” indicates that the

loss/damage being referred to is the loss/damage that the insurer is being asked to pay, not to the

loss/damage that gave rise to the loss/damage that the insurer is being asked to pay.

        To put it in other words, one reasonable interpretation of the word “for” is “as the

equivalent of.” The insurer will, absent an applicable exclusion, pay “for” the insured’s

loss/damage; the insurer will pay an amount as the equivalent of the insured’s loss/damage.

        The decision in Farmers Texas County Mutual Insurance Company v. Zuniga, 548 SW.3d

646, 652-53 (Tex. App. San Antonia 2017) , is illustrative. In that case, the policy afforded

coverage for damages “for” bodily injury, not for damages “arising out of” bodily injury. As a

result, coverage did not exist for punitive damages. “The plain meaning of the word ‘for’ is ‘in


        25
           As discussed in Oregon Shakespeare Festival Assn. v. Travelers Ins. Co., 2016 WL 3267247 (D.
Or. March 16, 2017), vacated by stipulation of the parties, 2017 WL 1034203, the word “loss” can be used
to refer to “the amount of an insured’s financial detriment, “and the word “damage” can be used to refer
both to “loss due to injury” and to “harm to (a) person.”

                                                                                                     29
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 30 of 36




exchange as the equivalent of’ .... Thus, the Policy’s promise to pay damages for bodily injury was

Farmer’s commitment to pay a sum of money as compensation in exchange as the equivalent of

the physical damage to the injured person’s body.”26 By analogy, in the matter at hand, the subject

exclusion does not state that “we will not pay as a result of (arising out of) loss or damage caused”

by a particular risk. The exclusion states that “we will not pay for loss or damage” (we will not




       26
         See generally Cincinnati Ins. Co v. H.D. Smith, LLC, 829 F.3d 771, 774 (7th Cir. 2016).

                       The policy that Cincinnati issued to H.D. Smith covers suits
               seeking damages “because of bodily injury.” Such a policy provides
               broader coverage than one that covers only damages “for bodily injury.”
               Medmarc Cas Ins. Co v. Avent Am., Inc. 612 F.3d 607, 616 (7th Cir. 2010)
               (applying Illinois law ). We expressed that result with the following
               example:

                                (A)n individual has automobile insurance; the
                       insured individual caused an accident in which another
                       individual became paralyzed; the paralyzed individual
                       sues the insured driver only for the cost of making his
                       house wheelchair accessible, not for his physical injuries.
                       If the insured driver had a policy that only covered
                       damages “for bodily injury” it would be reasonable to
                       conclude that the damages sought in the example do not
                       fall within the insurer’s duty. However, if the insurance
                       contract provides for damages “because of bodily injury”
                       then the insurer would have a duty to defend and
                       indemnify in this situation. Id.

Greenwood Cemetery, Inc v. The Travelers Indem. Co., 238 Ga. 313, 316, 232 SE.2d 910, 913 (1977).

                        The word “for” has numerous meanings. The insurer would read
               the word “for” as meaning ‘equivalent to’ (and therefore not greater than)
               or ‘to the amount, value or extent of.’ The insured would read the word
               “for” as meaning ‘by reason of’ or ‘because, on account of.’ See Black’s
               Law Dictionary (Rev. 4th Ed., 1968); Webster’s Third New International
               Dictionary 1967. See also Lumbermens Mutual Casualty Co v. Yeroyan,
               90 N.H. 145, 5 A.2d 726 (1949); American Ins. Co v. Naylor, 103 Colo.
               461, 87 P.2d 260 (1939).

                                                                                                    30
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 31 of 36




make a payment equivalent to the loss or damage) if the loss/damage (that the insurer would

otherwise have had to make a payment for) is caused by a particular risk.

       Note, too, that in the first sentence of the Business Income form, the word “loss” is used

to refer to the “loss of business income you sustain.” It does not refer to the “loss that the property

sustains.” It is the next sentence that refers to a “loss” to property. For that additional reason, the

word “loss” in the exclusion can refer either to the insured’s loss or to a loss to property. The

exclusion is ambiguous. And as discussed above, since the exclusion applies only to an insured’s

loss, the exclusion does not apply to an insured’s continuing expenses, since continuing expenses

do not constitute a loss.

       Summarizing, the fact that the policy excludes coverage for an insured’s loss/damage does

not mean that the policy excludes coverage for an insured’s “expenses.” In addition, by the same

token, it is reasonable to read the words “loss or damage” in the virus exclusion to be addressing

the amount owed by the insurer. That is, it is reasonable to read the exclusion to be addressing

what the insurer owes to the insured - - for the insured’s loss or damage - - as a result of the

underlying loss or damage to property. The words “loss or damage” in the exclusion are not

addressing the loss/damage that gave rise to the insured’s loss/damage. Travelers contends that

for the foregoing reasons, the virus exclusion eliminates coverage for a claim for lost income (a

“loss”). Travelers cannot contend that the exclusion does not (unambiguously) eliminate coverage

for continuing operating expenses (which do not unambiguously constitute a “loss”). Windber is

entitled to coverage.




                                                                                                    31
          Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 32 of 36




          (f)     If Windber Were Not Entitled to Coverage for
                  “Continuing Operating Expenses,” The Coverage
                  Afforded by the Policy Would Be Illusory

          As discussed above, the policy affords coverage for “Business Income,” and the policy

defines that term to include two things: (1) lost income, and (2) “continuing normal operating

expenses.”27 Plugging each part of the definition into the insuring agreement, the policy reads as

follow:

                          We will pay the actual loss of profits you sustain due
                          to the necessary suspension of your operations.

                                                  AND

                          We will pay the actual loss of “continuing normal
                          operating expenses” you sustain due to the necessary
                          suspension of your operations.

The latter coverage is nonsensical. Continuing expenses are never owed because of (“due to”) a

suspension of operations; they are owed despite a suspension of operations. For example, monthly

rent that an insured has to pay is never owed because of a suspension of operations; the monthly

rent has to be paid despite a suspension of operations. Moreover, not only is the policy language

nonsensical, but if the “loss of” operating expenses “due to a suspension of operations”

requirement were enforced as written, the coverage for operating expenses would be illusory.




          27
            See the first page of the Business Income Coverage form.


                                                                                               32
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 33 of 36




        A hypothetical illustrates the point. Suppose that an insured suspends its operations at the

insured premises because an explosion destroys the building. Manifestly, the insured would be

entitled to coverage for its continuing operating expenses because: (a) those expenses are

encompassed by the policy’s definition of “Business Income,” 28 and (b) the insured’s Business

Income claim was “due to the necessary suspension of your operations ....” Nevertheless, the

insured in the hypothetical would not be able to collect for its continuing operating expenses

because those expenses were not owed because of the suspension of operations. The insured’s

obligation to pay its expenses (e.g., rent) was not “due to” the suspension of operations. In fact,

the insured’s obligation to pay its continuing expenses has nothing whatever to do with the

suspension of operations. Accordingly, under the terms of the policy, an insured’s continuing

expenses can never be covered because the expenses can never constitute a loss due to a suspension

of operations.

        In summary, a court has only two options for dealing with claims for “continuing normal

operating expenses”: either

                 (1) allow the insured to recover those expenses even though
                 continuing expenses (e.g., the monthly rent) are never “due to the
                 necessary suspension of... operations”- - e.g., the rent has to paid
                 whether or not there was a suspension of operations.

                                        or

                 (2) never allow the insured to recover those expenses - - effectively
                 rewriting the policy to change the definition of “Business Income”
                 to delete the portion defining the term to include “continuing


        28
         It is irrelevant, in the hypothetical, whether the insured incurred a loss of profit due to the
suspension of its operations.

                                                                                                     33
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 34 of 36




                 operating expenses” - - because continuing expenses are never due
                 to a suspension of operations.

If for no other reason, the Court must adopt the first option because if the Court were to hold that

coverage could never exist for “continuing normal operating expenses” because continuing normal

expenses can never be a loss caused by a suspension of operations, the coverage for continuing

normal expenses would be illusory. That is, adopting the second option set forth above would

mean that although the policy expressly affords coverage for continuing normal expenses, the

policy will never, in fact, afford coverage for continuing expenses. As discussed in Windt, section

6.2, page 6-48, it is a fundamental principle of insurance law that a court will not interpret a policy

to create illusory coverage.

                         (A) court will not allow an exclusion to eliminate coverage
                 that is expressly and specifically provided for in the same policy
                 form. More generally stated, a policy will not be interpreted to create
                 illusory coverage.29
        29
          Among the cases cited in Windt and the 2020 supplement are Glen Lincoln, Inc. Zurich Ins. Co.,
945 F. Supp. 844 (E.D. Pa. 1996), affd in part rev’d in part, 142 F.3d 428 (3d Cir. 1998) (“The law does
not countenance illusory coverage”);Monticello Ins. Co. v. Mike’s Speedway Lounge, Inc., 949 F. Supp.
694, 699 (S.D. Ind. 1996) (“an insurance policy provides illusory coverage when a premiums was paid for
coverage which would not pay benefits under any reasonably expected set of circumstances”); Hullverson
Law Firm, P.C. v. Liberty Ins. Underwriters, Inc. 25 F.Supp.3d 1185, 1191-95 (E.D. Mo. 2014) (coverage
illusory because “the policy’s definition of personal injury appears to provide coverage for (the insured’s)
advertising activities, but the definition of wrongful act then takes that coverage away); Sletten & Brettin
Orthodontic, LLC v. Continental Cas. Co., 782 F.3d 931, 938 (8th Cir. 2015) (Minnesota law) (“illusory
coverage doctrine operates as a remedy where an insured seeks coverage under a provision that purports to
provide coverage but such coverage turns out to be functionally nonexistent”); McAninch v.Wintermute,
491 F.3d 759, 769–70 (8th Cir. 2007) (Arkansas law) (Insurer's policy interpretation rejected because “(i)f
the policy only provides coverage to directors sued solely because of their status . . . language (in the policy)
is rendered nugatory”); Pharmacists Mut. Ins. Co. v. Myer, 2010 VT 10, 993 A.2d 413, 418 (Vt. 2010)
(Exclusion for defamatory statements that the insured “had reason to believe” were false did not bar
coverage for negligently made defamatory statements because such an interpretation “would virtually
eviscerate the coverage provision for” defamation); First National Bank of Manitowoc v. Cincinnati Ins.
Co., 485 F.3d 971, 981 (7th Cir. 2007) (Wisconsin law) (exclusion not enforceable because it operated as
a “complete cancellation of (the) coverage granted in the insuring agreement”); Radil v. National Union
Fire Ins. Co. of Pittsburgh, Pa., 207 P.3d 849, 857 (Colo. App. 2008), cert. denied, 2009 WL 1383815
(Colo. 2009) (Policy affords coverage for nonowned vehicles, but policy's definition of nonowned vehicles
                                                                                                              34
         Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 35 of 36




                                             CONCLUSION

         Windber is entitled to coverage under the Travelers’ Policy under both the “Business

 Income” and the “Civil Authority” portions of the policy. Further, there are no exclusions

 applicable to the claims for coverage of Windber. “Continuing normal operating expenses” are

 covered by the policy. Accordingly, it is respectfully requested that Judgment be entered in favor

 of Windber and against Travelers.30

                                               Respectfully,


HAGGERTY, GOLDBERG, SCHLEIFER &                           SCHMIT KRAMER, P.C.
KUPERSMITH, P.C.

BY: __/s/ James Haggerty____________                      BY: _/s/ Scott Cooper_____________
JAMES C. HAGGERTY, Esquire                                SCOTT B. COOPER, Esquire
PA Attorney I.D. # 30003                                  PA Attorney I.D. #70242
1835 Market Street, Suite 2700                            209 State Street
Philadelphia, PA 19103                                    Harrisburg, PA 17101
(267) 350-6600                                            (717) 232-6300




 did not include vehicles that were not owned, leased, rented or borrowed. Coverage for nonowned vehicles
 was held to be illusory); Murray Ohio Mfg. Co. v. Continental Ins. Co., 705 F. Supp. 442, 444 (N.D. Ill.
 1989) (“the law does not countenance illusory coverage’’); Liberty Life Ins. Co. v. Commercial Union Ins.
 Co., 857 F.2d 945, 951 (4th Cir. 1988) (policy will not be interpreted so as to make any of the coverage
 given ‘‘illusory’’); Schwartz v. State Farm Mut. Auto. Ins. Co., 174 F.3d 875, 879 (7th Cir. 1999) (Indiana
 law) (‘‘an insurance provision is considered illusory if a premium was paid for coverage which would not
 pay benefits under any reasonably expected set of circumstances’’).
         30
             The recent decision of the Michigan Court in Gavrilides Management Company et al. vs.
 Michigan Insurance Co. is of no consequence. That decision did not consider the issues in the case at bar.
 See Fernandez v. Farmers Insurance Co., 115 N.M. 622, 627, 857 P. 2d 22, 27 (1993) (“Cases are not
 authority for propositions not considered”). The arguments raised by Windber in this case were not
 addressed by the Michigan Court. Therefore, that decision is of little or no value. See Rivota v. Fidelity
 & Guaranty Life Insurance Co., 497 F. 2d 1225, 1229 (7th Cir. 1974) (“We need not regard as strictly
 binding a state decision in which the rule now argued may have failed for want of an advocate”).
                                                                                                         35
        Case 3:20-cv-00080-KRG Document 26 Filed 07/10/20 Page 36 of 36




JACK GOODRICH & ASSOCIATES                         SHUB LAW FIRM, LLC


BY: _/s/ Jack Goodrich_____________                BY: _/s/ Jonathan Shub_______
JOHN P. GOODRICH, Esquire                          JONATHAN SHUB, Esquire
PA Attorney I.D. #49648                            PA Attorney I.D. #53965
429 Fourth Avenue                                  134 Kings Highway East, 2nd Floor
Pittsburg, PA 15219                                Haddonfield, NJ 08033
(412) 261-4663                                     (856) 772-7200

                            Attorneys for Plaintiffs




                                                                                       36
